DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 02/05/2021.  Claims 1-7, 9, 11, 13, 14, 22, 23, 25, 33, and 34 are pending, with claim 34 withdrawn from consideration.  See Restriction below.  The earliest effective filing date of the present application is 04/04/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Election/Restrictions
Newly submitted claim 34 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 34 includes (instead of an “RFID tag” of claim 1) a sensor module comprising a temperature sensor and a door sensor, wherein the method further includes “receiving temperature data measured by the temperature .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 34 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 11, 13, 14, 22, 23, 25, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the galley container fleet” in line 9.  See also “the galley containers of the fleet” line 15.  Prior to this, Applicant recites “a galley container fleet management system” in line 1.  Due to the inconsistencies, the scope of the claim is unascertainable as it is unclear what is meant by these galley container fleet limitations. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, 13, 14, 22, 23, 25, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2009/0112377 to Schalla et al. (“Schalla”) in view of U.S. Pat. Pub. No. 2015/0294227 to Digby-Jones et al. (“Digby”)

With regard to claim 1, Schalla discloses the claimed method for operating a galley container fleet management system by using a server, the fleet comprising one or more galley containers, the server comprising a processor and a memory unit, wherein the 
 		registering the at least one galley container of the fleet in a database stored in the memory unit, wherein the step of registering the at least one galley container comprises associating the galley container to the galley container fleet and generating a galley container profile for associating galley container parameter data with, and, the galley container profile comprising galley container identifier data (see e.g. abstract [0005], “The system further includes a galley control module that generates galley data that includes at least one food service item available onboard the mobile platform” where the galley container(s) 20 (see Fig. 1) are registered with cabin 16 as the items in the galley containers are registered with the cabin as the passengers of the plane can access the inventory of said galley container(s) 20, where the “parameter data” includes the available galley options that are selectable by the passenger(s) and where the available catering information (galley information) that is associated with the fleet is shown at Fig. 11, 402 “Acquire Catering Information”) and wherein the galley container parameter data comprises a list of items loaded in the galley container associated therewith (see [0031]);  
 		receiving first input data from a first user interface device, the first input data including the galley container identifier data of one of the galley containers of the fleet (see [0032] “The service cart data 65 comprises data indicative of a location of one or more service carts (not specifically shown) relative to the passenger, based on a signal received from a sensor coupled to each service cart (not shown).”; see Fig 11, “At operation 410, the method determines if the passenger has made a selection of a food service item based on the passenger selecting an item from the menu associated with the beverage button 88 or the food button 86 with the user input device 30.”; see [0026] for control panel 28 describing interface at control panel “the galley 20 may include a control panel 28 in communication with and responsive to the controller 18 through a wired or a wireless connection (exemplary connection 29 shown in phantom).  The control panel 28 can enable crew of the aircraft 8 to interface with the virtual information control module 10.  Thus, the control panel 28 may include at least one user input device and display means, such as a GUI for example, 
 		rendering first output data to a second user interface device in response to the first input data, wherein said first output data are at least partially based on information received via the RFID tags (see e.g. [0050] “If the selection is available, then at operation 416 the method notifies the crew of the passenger's food service item selection via the control panel 28.”; see [009] “The method comprises displaying at least one of: the inventory of food service items on the display device as a graphical representation to enable the at least one passenger to browse the inventory of food service items using the at least one avatar,”; [0031] where the presented and updated inventory is based on the “RFID tag[s]”” on the food items); or 
		updating the galley container profile in response to the first input data if the first input data comprises galley container parameter data (although optional, see Fig. 11 418 “Re-populate Galley GUI”). 
 		Schalla further discloses where each food item can include an RFID tag for inventory management purposes (see e.g. [0031]), where all of the food items on a given flight can be presented to the user ([0031]), and further where there can be multiple service carts (or galley containers) as shown at [0032].  See [0032], “The service cart data 65 comprises data indicative of a location of one or more service carts (not specifically shown) relative to the passenger, based on a signal received from a sensor coupled to each service cart (not shown).” (emphasis added).
		Schalla does not appear to disclose: 
	“in such a way that the database stores a respective list of items per galley container”; “tracking by the server . . . the items respectively loaded in each of the galley containers of the fleet”; storing in the memory unit the lists of items respectively loaded in each of the galley containers of the fleet”. 

 	One such reference that teaches these limitations is Digby.  Digby teaches at e.g. abstract, [0004], [0061], [0063], [0069], Figs. 5-8 that it would have been obvious to one of ordinary skill in the galley planning art at the time of filing to modify Schalla to include the ability to monitor items inside galley container (see abstract) using RFID (see [0069] “For example, the detector may sense a radio frequency identification (RFID) tag within a container”) and tracking and storing the contents within each galley container of multiple galley containers as inventory management of each separate container (see e.g. Fig. 5, [0061]
    PNG
    media_image1.png
    777
    453
    media_image1.png
    Greyscale
, and see also Fig. 6 and [0063] showing the storing of such data; Figs. 7-8), where this is performed in order to address the issues of “inefficient usage of equipment, increases issues at the time the galley is loaded, and hampers the ability 
 	 
With regard to claim 2, Schalla further discloses where the step of updating the galley container profile comprises at least comparing the galley container profile with the first input data for determining whether an update of the galley container profile is required (under the broadest reasonable interpretation this limitation does not occur because the “update” limitation does not occur under the examiner’s interpretation of claim 1; however see Fig. 11, 414, “Available?”). 
 
With regard to claim 3, Schalla further discloses where the step of updating the galley container profile comprises at least one of adding galley container parameter data from the first input data to the galley container profile and replacing galley container parameter data in the galley container profile with galley container parameter data from the first input data (see Fig. 11, 418, “Re-populate Galley GUI”). 
 
With regard to claim 4, Schalla further discloses where the galley container parameter data further comprises at least one of contents data (see Fig. 11, 402, “Acquire catering information”), security data, location data, temperature data, custodial data, condition data and operational status data. 

With regard to claim 5, Schalla is silent regarding where the output data comprises the galley container profile that comprises the galley container identifier data included in the first input data or a part of the galley container profile (see Schalla at Fig. 11, 408, “Output Galley GUI and Avatar GUI”).  However, Digby teaches at e.g. Fig. 5 shows the specific container that the inventory data is associated with.  The identifier data is on the top of the screen, and further the specific containers are identifier in the drawing.  Therefore, one of ordinary skill in the galley management art at the time of filing would be motivated to modify Schalla to include such identification as shown in Fig. 5 so that the user viewing such display would know where each item is within each container and/or subcontainer.   

With regard to claim 6, Schalla further discloses where the first input data comprises a query from a querying entity (see Fig. 11, 410 “Galley Item Selected”) and wherein the method further comprises a rejection or a grant of the query based on the galley container profile (see Fig. 11, “Available”) prior to rendering output data (see where Fig. 11, 416 is after 414 in the flow chart of Fig. 11) relating to the galley container comprises, wherein rejection or grant of the query is based on an access level of the querying entity (see [0028] where the level of information the user wishes to receive is determined, thereby if the Galley item is presented to the user then the access level is satisfied and the item is rejected/allowed based on that, at least partially). 

With regard to claim 7, Schalla further discloses where the output data related to the galley container comprises at least one of contents data (see Fig. 11, “Notify Crew of User Selection” (emphasis added)), security data, location data, temperature data, custodial data, condition data and operational status data. 

With regard to claim 9, Schalla further discloses registering at least one galley container fleet in the database, wherein the step of registering the at least one galley container fleet comprises generating a galley container fleet profile for associating at least one of a galley container fleet parameter data and galley container fleet metadata with (see Fig. 11, all data including any metadata of mobile platform layout, catering information, passenger data, passenger avatar are registered together, which makes Fig. 11 possible);  and further comprising associating the galley container fleet with a data generating program (see Fig. 3, Galley control module). 

With regard to claim 11, Schalla further discloses where the first input data further comprises a command (see Fig. 11, Galley Item selected? Where the command is Y or N), wherein the method further comprises after receiving the first input data from a first user interface device, executing the command (see Fig. 11, where command is executed at Y – Avaialble? Or N – F);  and wherein the command comprises instructions for updating the galley container profile, and executing the command comprises updating the 

With regard to claim 13, Schalla further discloses where the first user interface device and the second user interface device comprise the same user interface device (see where the first and second GUI device could be the Galley GUI that is presented to the user, where “Galley Item selected” 410 and then the re-populated GUI indicating unavailability at 420 are the same interfaces that are presented to the user). 

With regard to claim 14, Schalla further discloses where the method further comprises at least one of the step of generating an entity profile and user profile in the database (see [0028]);  and further comprising the step of assigning an access/authority level to the entity profile and/or user profile (see [0028] where the level of information the user wishes to receive is determined, thereby if the Galley item is presented to the user then the access level is satisfied and the item is rejected/allowed based on that, at least partially). 

With regard to claim 22, Schalla further discloses wherein the at least one galley container comprises an identifier module (see Fig. 3, Galley GUI 74; [0038]; [0040]). 

With regard to claim 23, Schalla further discloses wherein the at least one galley container comprises a parameter sensor module configured to sense and store data related to one or more parameters of the galley container (see [0031] where the galley container has a reader to read the items that are passed from galley to passenger);  and wherein the one or more parameters comprise at least one of a temperature parameter, contents parameter (see [0031] where items are read, including the contents of the item), a security parameter, a cycle status parameter, a location parameter, a geographical location-related parameter (see [0032]), and a custody parameter. 

With regard to claim 25, Schalla further discloses communication means connected to the parameter sensor module, wherein the communication means is configured to transmit sensed parameters of the galley container to a server (see [0031] [0032]).

With regard to claim 33, Schalla discloses where each of the “one or more carts” can be loaded onto the galley of aircraft.  


Response to Arguments
The examiner has fully considered Applicant’s arguments filed on 01/19/2021.  
The examiner has withdrawn the 101 rejections based on Applicant’s amendments. 
The arguments relating to the 102 rejections are moot as the examiner has changed the grounds of the rejection, thereby converting the rejection from a 102 to a 103 rejection.  For the specifics, the examiner refers to the above rejection(s).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER LUDWIG/Primary Examiner, Art Unit 3687